IN THE SUPREME COURT OF THE STATE OF IDAHO

                                       Docket No. 41560

MERCEDES ELINA TURNER,                  )
                                        )
                                                             Boise, November 2014 Term
    Plaintiff-Appellant,                )
                                        )
                                                             2014 Opinion No. 124
v.                                      )
                                        )
                                                             Filed: November 28, 2014
CITY OF LAPWAI,                         )
                                        )
                                                             Stephen W. Kenyon, Clerk
    Defendant-Respondent,               )
_______________________________________ )

       Appeal from the District Court of the Second Judicial District of the State of
       Idaho, Nez Perce County. Hon. Carl B. Kerrick, District Judge.

       The judgment of the district court is affirmed.

       Brassey, Crawford & Howell, PLLC, Boise, for appellant. Matthew G. Gunn
       argued.

       Clements, Brown & McNichols, P.A., Lewiston, for respondent. Joshua D.
       McKarcher argued.
                            _____________________

J. JONES, Justice
       Mercedes Turner filed suit against her former employer, the City of Lapwai (“the City”),
claiming that she was owed unpaid compensation and reimbursement for certain expenses
incurred during her employment. The City moved for summary judgment, arguing that Turner’s
claim for unpaid compensation was barred by the applicable statute of limitations and that both
claims were barred because Turner failed to provide adequate notice of her claims as required by
Idaho Code section 50-219. The district court granted summary judgment in favor of the City,
holding that Turner failed to provide adequate notice of her claims. Turner timely appealed.
                                     I.
                      FACTUAL AND PROCEDURAL HISTORY
       Mercedes Turner was hired by the City of Lapwai in May of 2006 to serve primarily as
the City’s clerk and treasurer. According to Turner, she was paid an annual salary for a thirty-
five hour work week, but earned an hour of compensatory time (“comp time”)—to be paid when

                                                1
her employment with the City ended—worth 1.5 times her normal hourly salary for each
additional hour she worked per week. When she left her employment with the City in January of
2011, Turner claims that she was owed compensation for 84 hours of wages, 611 hours of
vacation time, sick leave in an unspecified amount, and 898.25 hours of comp. time, as well as
reimbursement for expenses she incurred on behalf of the City during her employment. The City
subsequently paid Turner the 84 hours of unpaid wages, but has not compensated her for the
comp. time, vacation time, and sick leave, or reimbursed her for expenses.
        Turner’s last day of employment was January 20, 2011. On that day, in a fax sent from
the city clerk’s office to someone named “Kim,” Turner calculated her accrued hours, comp.
time, vacation time, and sick leave. Turner asks Kim to review the calculations and includes a
number of documents from the City’s payroll system purporting to show that Turner earned the
compensation she claimed to be owed. According to the City, Kim is an employee of a private
firm that provides the City auditing services. Turner does not provide any indication as to Kim’s
identity. There is no evidence that Kim, or anyone else, responded to Turner’s fax.
        Turner next sent a letter dated February 1, 2011, to the then-Mayor of Lapwai, Ricky
Hernandez. The letter very briefly discusses a variety of matters. With respect to the amounts
Turner claims she is owed, the letter notes that she has not received her final check from the City
and that she has not received travel reimbursement for certain periods. On February 2, 2011, the
City issued Turner a check to compensate her for 84 hours of wages, but not for comp. time,
vacation time, sick leave, or any expenses.
        On February 28, 2011, Turner sent an email to Antonio Smith, a member of the Lapwai
city council. Attached to the email was a letter in which Turner asks Smith to assist her in
“obtaining closure” with a variety of matters. She requests reimbursement for certain mileage
claims and references a number of documents that she asserts would verify the legitimacy of
those claims. She requests reimbursement “for the bank deposits [she] made during January
2011” and payment for her vacation and comp. time. With respect to her unpaid vacation and
comp. time, Turner notes that she recently filed a claim with the United States Department of
Labor regarding the City’s failure to make such payment. In response, Smith directed Turner to
“the office” as being in a better position to help with Turner’s requests. According to the City,
“the office” is a reference to the city clerk’s office.
        Next, Mayor Hernandez sent a letter to Turner dated March 21, 2011. That letter states, in

                                                    2
its entirety, that:
    the City of Lapwai is currently reviewing your final request for reimbursement of
    comprehensive [sic] time and other reimbursable items. The City has retained an outside
    accounting service to assist in our review of your request. To date, we have provided you
    with the amount that is not in dispute, but until the completion of this review we will be
    unable to provide you with the entity [sic] of the requested compensation. We anticipate
    that this review will take another thirty (30) days and we will notify you upon the
    completion of the review. We appreciate your understanding in this matter.
The record does not reference any additional communication between Turner and the City.
        Turner filed suit on December 21, 2012, stating two claims, a claim under Idaho Code
section 45-606 for her accrued comp. time, vacation time, and sick leave, and a claim for the
reimbursement of travel and other expenses incurred on behalf of the City. The City moved for
summary judgment arguing that both claims were barred because Turner failed to provide notice
to the City as required by Idaho Code section 50-219 and the Idaho Tort Claims Act. The City
also argued that Turner’s claim for unpaid compensation was barred by the six-month statute of
limitations in Idaho Code section 45-614, governing actions for unpaid wages.
        The district court granted the City’s motion for summary judgment. The court did not
address the City’s argument concerning the statute of limitations in Section 45-614, but held that
both of Turner’s claims were barred because she failed to provide the City proper notice. The
court found that Turner’s communications with the City were not directed to the city clerk, did
not provide Turner’s address, did not specify the amount of damages Turner claimed, did not
detail the nature of her claims, and did not put the City on notice of a pending suit. The district
court entered judgment and Turner timely appealed. We affirm because Turner failed to file her
claim with the city clerk as required by Idaho Code sections 50-219 and 6-906. Consequently,
the other issues raised on appeal by Turner and the City need not be addressed.
                                             II.
                                           ANALYSIS
        A. Standard of Review
        “Appellate review of a district court's ruling on a motion for summary judgment is the
same as that required of the district judge when ruling on the motion.” Steele v. Spokesman–
Review, 138 Idaho 249, 251, 61 P.3d 606, 608 (2002). Summary judgment must be entered when
“the pleadings, depositions, and admissions on file, together with the affidavits, if any, show that
there is no genuine issue as to any material fact and that the moving party is entitled to a
judgment as a matter of law.” I.R.C.P. 56(c). “This Court will liberally construe all disputed facts
                                                 3
in favor of the nonmoving party, and all reasonable inferences that can be drawn from the record
will be drawn in favor of the nonmoving party.” Porter v. Bassett, 146 Idaho 399, 403, 195 P.3d
1212, 1216 (2008). “Summary judgment must be denied if reasonable persons could reach
differing conclusions or draw conflicting inferences from the evidence presented.” McPheters v.
Maile, 138 Idaho 391, 394, 64 P.3d 317, 320 (2003).
       B. The district court did not err when it granted the City’s motion for summary
          judgment.
       Idaho Code section 50-219 provides that “[a]ll claims for damages against a city must be
filed as prescribed by chapter 9, title 6, Idaho Code”—the Idaho Tort Claims Act (“ITCA”).
Though the ITCA is directed specifically to tort claims, this Court has construed Section 50-219
“to require that a claimant must file a notice of claim for all damage claims, tort or otherwise, as
directed by the filing procedure set forth in I.C. § 6-906 of the [ITCA].” Sweitzer v. Dean, 118
Idaho 568, 572, 798 P.2d 27, 31 (1990). Such a notice “shall be presented to and filed with the
clerk or secretary of the political subdivision within one hundred eighty (180) days from the date
the claim arose or reasonably should have been discovered, whichever is later.” I.C. § 6-906. A
claim is “any written demand to recover money damages from a governmental entity . . . .” I.C. §
6-902(7). In addition to being timely filed with the clerk or secretary, claims must provide
certain information:
              All claims presented to and filed with a governmental entity shall
       accurately describe the conduct and circumstances which brought about the injury
       or damage, describe the injury or damage, state the time and place the injury or
       damage occurred, state the names of all persons involved, if known, and shall
       contain the amount of damages claimed, together with a statement of the actual
       residence of the claimant at the time of presenting and filing the claim and for a
       period of six (6) months immediately prior to the time the claim arose.
I.C. § 6-907.
       “No claim or action shall be allowed against a governmental entity . . . unless the claim
has been presented and filed within the time limits prescribed by [the ITCA].” I.C. § 6-908. See
also Newlan v. State, 96 Idaho 711, 716, 535 P.2d 1348, 1353 (1975) (holding that “compliance
with a notice of claim requirement is mandatory and without such compliance a suit may not be
maintained”). “The primary function of notice under the ITCA is to put the government entity on
notice that a claim against it is being prosecuted and thus apprise it of the need to preserve
evidence and perhaps prepare a defense.” Blass v. County of Twin Falls, 132 Idaho 451, 452–53,
974 P.2d 503, 504–05 (1999) (internal quotation marks omitted) (quoting Smith v. City of
                                           4
Preston, 99 Idaho 618, 621, 586 P.2d 1062, 1065 (1978)). Notice also provides the parties an
opportunity for an amicable resolution of their differences. Farber v. State, 102 Idaho 398, 401,
630 P.2d 685, 688 (1981).
          Turner argues that her three attempts to communicate with the City collectively satisfied
the requirements of the ITCA. Turner is incorrect. Even setting aside deficiencies in the content
of those communications, 1 none were filed by Turner with the city clerk’s office. Idaho Code
section 6-906 requires that a claim must “be filed with the clerk or secretary of the political
subdivision . . . .” Turner communicated with an independent auditing firm, the then-Mayor of
Lapwai, and a single member of the Lapwai city council. In an affidavit submitted in support of
summary judgment, the city clerk who began in that position on the day that Turner left it
testified that he did not communicate with Turner regarding her claims and that none of Turner’s
communications were filed in the clerk’s office. 2 Because Turner has not provided evidence to
refute that claim, there is no dispute that Turner’s claims were not filed with the city clerk’s
office.
          Turner argues in two ways that she nevertheless provided adequate notice under the
ITCA. First, she argues that, though she did not file her notice with the city clerk, she did better
than that by communicating directly with higher ranking officials who were in a position to
resolve her dispute with the City. Second, and relatedly, she argues that even if her notice was
technically deficient in certain respects—for instance by not having been filed with the city
clerk—the City was not misled or prejudiced by such deficiencies. Because Section 6-907
includes a provision that forgives certain deficiencies in the notice provided by a plaintiff absent
a showing of prejudice by the governmental entity, Turner claims that her notice was adequate
even if deficient.
          As to Turner’s first argument, the clear terms of Section 6-906 require that claims be filed
with “the clerk or secretary of the political subdivision . . . .” That section does not state that a


1
  The parties dispute whether a series of communications can collectively satisfy the requirements of the ITCA, or
whether the ITCA requires that all of the required information be included in a single communication. The parties
also dispute whether, assuming a series of communications can satisfy the requirements of the ITCA, Turner’s
communications, taken collectively, included all of the information required by the ITCA. Because this case can be
resolved without addressing those questions, the Court expresses no views regarding their answers.
2
  Turner did not argue that because she was the city clerk when she sent her initial fax on her last day of
employment, the city clerk was on notice at that time as to her claims. Because Turner did not make any such
argument, this Court will not address it.

                                                        5
claim may alternatively be filed with any higher ranking official or with any official who is in a
position to resolve the dispute at issue. By requiring the filing of claims with a particular party,
the Legislature eliminated a difficult case-by-case inquiry into whether a communication with
one official or another provided adequate notice to the political subdivision. Even if it were clear
that Turner communicated with officials who were in a position to resolve her claim, and the
City disputes that suggestion, endorsing Turner’s position would invite the sort of case-by-case
inquiry the Legislature apparently intended to eliminate by requiring that the claim be filed with
the secretary or clerk of the political subdivision.
       Turner relies upon two cases for the contrary proposition. In Huff v. Uhl, 103 Idaho 274,
647 P.2d 730 (1982), a plaintiff was involved in a vehicular accident with an employee of the
Minidoka Irrigation District. Id. at 275, 647 P.2d at 731. The plaintiff brought estimates for the
repair of his vehicle to the office of the irrigation district and handed those estimates to the
receptionist who immediately showed them to the secretary of the irrigation district. Id. This
Court held that the plaintiff filed his claim in accordance with the Section 6-906. Id. at 732–33.
Turner argues that Huff supports her view that a claim need not be delivered directly to the clerk
or secretary of the political division because the plaintiff in Huff delivered his claim initially to a
receptionist in the political subdivision’s office, and not the secretary of the political subdivision.
In holding that the plaintiff in Huff complied with Section 6-906, this Court emphasized that the
plaintiff delivered his claim to the correct office and the receptionist immediately took the claim
and discussed it with the secretary of the political subdivision. Id. Turner, by contrast, never
communicated with the city clerk’s office and the city clerk was never notified of her claims.
Huff does not support the view that Turner complied with Section 6-906.
       Turner also cites Cox v. City of Sandpoint, 140 Idaho 127, 90 P.3d 352 (Ct. App. 2003),
in support of her view that a plaintiff can comply with Section 6-906 without filing her claim
directly with the clerk or secretary of the relevant political subdivision. In Cox, the plaintiff and
the plaintiff’s attorney mailed a series of letters addressed to the City of Sandpoint. Id. at 131–
32, 90 P.3d at 356–57. The question before the Court of Appeals was whether the letters
complied with the requirements of Section 6-907, and the court held that they did so. Id. That
holding provides no support for Turner’s views regarding Section 6-906, however. The court in
Cox simply did not consider whether the letters were properly filed in accordance with Section 6-
906. The only discussion of Section 6-906 in the court’s opinion is to note that the court did not

                                                   6
consider whether the claim was filed within the time provided by that section. Id. at 132–33, 90
P.3d at 357–58. Because the Court of Appeals did not address Section 6-906, Cox provides no
support for any views regarding how or with whom a claim must be filed under that section.
       Turner next argues that, because the City was not prejudiced by her failure to file her
claims with the city clerk, Section 6-907 cures that failure. Section 6-907 provides that “[a] claim
filed under the provisions of this section shall not be held invalid or insufficient by reason of an
inaccuracy in stating the time, place, nature or cause of the claim, or otherwise, unless it is
shown that the governmental entity was in fact misled to its injury thereby.” According to
Turner, the March 21, 2011, letter from then-Mayor Hernandez to Turner demonstrates that the
City was not prejudiced by Turner’s failure to file her claims with the city clerk because the
letter shows that the City was aware of and was investigating Turner’s claims. The City does not
argue that it was prejudiced by Turner’s failure to file her claim with the city clerk.
       Even so, the provision of Section 6-907 relied upon by Turner applies only to
deficiencies with respect to the requirements of that section and not to the failure to comply with
Section 6-906. Section 6-907 requires that a variety of information be included in claims filed
pursuant to the ITCA. The most natural reading of the provision of Section 6-907 cited by Turner
is to excuse inaccuracies with respect to that information, but not excuse deficiencies with
respect to other requirements of the ITCA. There are two reasons to read the provision in this
way. First, the provision states that “[a] claim filed under the provisions of this section shall not
be held invalid” as a result of certain deficiencies, absent a showing of prejudice. The reference
to the provisions of this section suggests that the Legislature was concerned with the effect of
inaccuracies in the information required by Section 6-907, not with failings concerning
requirements found elsewhere in the ITCA. Second, the provision states that, absent a showing
of prejudice, a claim will not be held invalid as a result of “an inaccuracy in stating the time,
place, nature or cause of the claim, or otherwise . . . .” The time, place, nature, and cause of the
claim are items of information required to be in the claim by Section 6-907. “Where a statute
contains specific terms followed by a general term, the latter will typically be regarded as
referring to things of a like class to those particularly described in order to determine legislative
intent.” State ex rel. Wasden v. Daicel Chem. Indus., Ltd., 141 Idaho 102, 109, 106 P.3d 428, 435
(2005). The most natural reading of “or otherwise” is to excuse inaccuracies, like those already
listed, in the other information required by Section 6-907, not as applying to failings with respect

                                                  7
to requirements found elsewhere in the ITCA. It would be particularly strange to apply this
provision to cure the failure to file a claim with the city clerk as such a failure cannot reasonably
be construed as an “inaccuracy” of any sort.
       Turner relies on Huff for her view that Section 6-907 can forgive deficiencies with
respect to requirements found elsewhere in the ITCA. In Huff, the irrigation district argued that
the repair estimates delivered by the plaintiff to the irrigation district office did not constitute a
“claim” under Idaho Code section 6-902(7) because the estimates did not contain a written
demand for damages. 103 Idaho at 276, 647 P.2d at 732. This Court referenced Section 6-907
and the fact that the irrigation district was not prejudiced by the absence of a written demand for
damages to conclude that the repair estimates constituted a claim under Section 6-902(7). It is
unclear whether the result in Huff depended entirely upon this reasoning. The Court might have
concluded that the repair estimates constituted a written demand for damages without reference
to Section 6-907. To the extent that Huff relied on Section 6-907 to cure a deficiency with respect
to a requirement found elsewhere in the ITCA, we hold, for the reasons articulated above, that
that decision was in error.
       Furthermore, this Court has held that the failure to file a claim in accordance with Section
6-906 bars that claim even if the relevant political subdivision was not prejudiced by the failure.
In Blass v. County of Twin Falls, 132 Idaho 451, 974 P.2d 503 (1999), a patient sued a hospital
for injuries sustained during a surgery. Id. Prior to filing suit, the patient and the patient’s
attorney corresponded with the hospital’s insurance adjuster regarding a potential claim. Id. The
hospital was aware of the content of these communications, conducted an independent
investigation of the incident, and acknowledged that it would not have conducted itself
differently had the plaintiff properly filed the claim with the secretary or clerk of the political
subdivision. Id. at 451–52, 974 P.2d at 503–04. This Court held that the claim was barred
because the plaintiff failed to file it as required by Section 6-906, despite the absence of any
prejudice to the defendant as a result of that failure. Id. at 453–54, 974 P.2d at 505–06.
       Because Turner did not file her claims with the city clerk as required by Idaho Code
sections 50-219 and 6-906, those claims are barred and the district court properly dismissed them
on summary judgment. As a result, the Court need not address the City’s alternative argument
that Turner’s wage claim is barred by the statute of limitations in Idaho Code section 45-614.
Though Turner requests attorneys’ fees on appeal, as the losing party she is not entitled to them.

                                                  8
                                             III.
                                         CONCLUSION
    The judgment of the district court is affirmed. Costs to the City.


    Chief Justice BURDICK, Justices EISMANN and HORTON, and Justice Pro Tem
WALTERS CONCUR.




                                              9